DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rachel L. Pearlman (Reg. No. 71,888) on 5/19/2022.








1. (Currently Amended) A computer-implemented method, comprising: determining, by one or more processors, that a destination has been retained as a link in an application based on monitoring connections of the application to one or more destinations; monitoring, by the one or more processors, connections of the application to the destination retained as the link, wherein each connection comprises the application providing a locator of the destination to one or more servers to obtain an address for the destination from the one or more servers, based on providing the locator, wherein the one or more servers execute domain network services to provide the address responsive to obtaining the locator; determining, by the one or more processors, based on monitoring the connections of the application to the destination, an average time period measured from providing the locator of the destination to the one or more servers to obtaining the address from the one or more servers; retaining, by the one or more processors, for each connection of the monitored connections of the application to the destination within a given time period, the address obtained from the one or more servers, wherein based on retaining the address for each connection, the one or more processors retain a group of addresses, wherein each of the addresses of the group of addresses [[can be]] is utilized to connect via the application directly to the destination, wherein connecting directly to the destination comprises completing a connection to the destination bypassing the one or more servers and the domain network services executed by the one or more servers; based on the monitoring, determining, by the one or more processors, that the application has initiated a new connection to the destination and the new connection is incomplete after a time period calculated relative to the average time period has lapsed; based on the determining, providing, by the one or more processors, the group of POU820170082US01- 2 -addresses, as selectable options in a user interface of the application; obtaining, by the one or more processors, a selection of a selectable option of the selectable options in the user interface of the application; and completing, by the one or more processors, the new connection, via the application, to the destination, based on utilizing an address of the group of addresses associated with the selection, wherein completing the connection comprises bypassing the one or more servers and the domain network services executed by the one or more servers.  
2. (Cancelled).  
3. (Previously Presented) The computer-implemented method of claim 1, further comprising: continuously submitting, by the one or more processors, via the application, the locator to the one or more servers to obtain an address of the destination; and determining, by the one or more processors, that a submission during the continuously transmitting resulted in obtaining the address of the destination from the one or more servers within a threshold time difference from the average time.  
4. (Original) The computer-implemented method of claim 3, further comprising: hiding, by the one or more processors, the provided selectable options in the user interface of the application.  
5. (Original) The computer-implemented method of claim 1, wherein the selectable options comprise unique addresses obtained within the given time period.  
6. (Original) The computer-implemented method of claim 1, wherein the selectable options comprise a pre-determined number of most recently obtained unique addresses obtained within the given time period.  
7. (Cancelled).  
8. (Original) The computer-implemented method of claim 1, wherein the link comprises a bookmark.  
9. (Previously Presented) The computer implemented method of claim 1, wherein the locator comprises a uniform resource locator.  
10. (Original) The computer-implemented method of claim 1, wherein each selectable comprises an Internet Protocol address.  
11. (Original) The computer implemented method of claim 1, further comprising: calculating, by the one or more processors, the time period calculated relative to the average time period has lapsed, wherein the calculating comprises multiplying the average time by a multiplier.  
12. (Original) The computer-implemented method of claim 1, wherein the multiplier is 100.  
13. (Currently Amended) A computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: determining, by the one or more processors, that a destination has been retained as a link in an application based on monitoring connections of the application to one or more destinations; monitoring, by the one or more processors, connections of the application to the destination retained as the link, wherein each connection comprises the application providing a locator of the destination to one or more servers to obtain an address for the destination from the one or more servers, based on providing the locator; determining, by the one or more processors, based on monitoring the connections of the application to the destination, an average time period measured from providing the locator of the destination to the one or more servers to obtaining the address from the one or more servers; POU820170082US01- 4 -retaining, by the one or more processors, for each connection of the monitored connections of the application to the destination within a given time period, the address obtained from the one or more servers, wherein based on retaining the address for each connection, the one or more processors retain a group of addresses, wherein each of the addresses of the group of addresses [[can be]] is utilized to connect via the application directly to the destination, wherein connecting directly to the destination comprises completing a connection to the destination bypassing the one or more servers and the domain network services executed by the one or more servers; based on the monitoring, determining, by the one or more processors, that the application has initiated a new connection to the destination and the new connection is incomplete after a time period calculated relative to the average time period has lapsed; based on the determining, providing, by the one or more processors, the group of addresses, as selectable options in a user interface of the application; obtaining, by the one or more processors, a selection of a selectable option of the selectable options in the user interface of the application; and completing, by the one or more processors, the new connection, via the application, to the destination, based on utilizing an address of the group of addresses associated with the selection, wherein completing the connection comprises bypassing the one or more servers and the domain network services executed by the one or more servers.  
14. (Cancelled).  
15. (Previously Presented) The computer program product of claim 13, the method further comprising: continuously submitting, by the one or more processors, via the application, the locator to the one or more servers to obtain an address of the destination; and determining, by the one or more processors, that a submission during the continuously transmitting resulted in obtaining the address of the destination from the one or more servers POU820170082US01- 5 -within a threshold time difference from the average time.  
16. (Original) The computer program product of claim 15, the method further comprising: hiding, by the one or more processors, the provided selectable options in the user interface of the application.  
17. (Original) The computer program product of claim 13, wherein the selectable options comprise unique addresses obtained within the given time period.  
18. (Currently Amended) A system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method, the method comprising: determining, by the one or more processors, that a destination has been retained as a link in an application based on monitoring connections of the application to one or more destinations; monitoring, by the one or more processors, connections of the application to the destination retained as the link, wherein each connection comprises the application providing a locator of the destination to one or more servers to obtain an address for the destination from the one or more servers, based on providing the locator; determining, by the one or more processors, based on monitoring the connections of the application to the destination, an average time period measured from providing the locator of the destination to the one or more servers to obtaining the address from the one or more servers; retaining, by the one or more processors, for each connection of the monitored connections of the application to the destination within a given time period, the address obtained from the one or more servers, wherein based on retaining the address for each POU820170082US01- 6 -connection, the one or more processors retain a group of addresses, wherein each of the addresses of the group of addresses [[can be]] is utilized to connect via the application directly to the destination, wherein connecting directly to the destination comprises completing a connection to the destination bypassing the one or more servers and the domain network services executed by the one or more servers; based on the monitoring, determining, by the one or more processors, that the application has initiated a new connection to the destination and the new connection is incomplete after a time period calculated relative to the average time period has lapsed; based on the determining, providing, by the one or more processors, the group of addresses as selectable options in a user interface of the application; obtaining, by the one or more processors, a selection of a selectable option of the selectable options in the user interface of the application; and completing, by the one or more processors, the new connection, via the application, to the destination, based on utilizing an address of the group of addresses associated with the selection, wherein completing the connection comprises bypassing the one or more servers and the domain network services executed by the one or more servers.  
19. (Cancelled).  
20. (Previously Presented) The system of claim 18, the method further comprising: continuously submitting, by the one or more processors, via the application, the locator to the one or more servers to obtain an address of the destination; and determining, by the one or more processors, that a submission during the continuously transmitting resulted in obtaining the address of the destination from the one or more servers within a threshold time difference from the average time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445   

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445